Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Emanuel Rash appeals the district court’s order denying his motion for a reduction of sentence, which Rash styled as a petition for writ of audita querela. We have reviewed the record and find no reversible error. Accordingly, we affirm *543for the reasons stated by the district court. United States v. Rash, No. 3:01-cr-00025-JPB-DJJ-1 (N.D.W.Va. Sept. 15, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.